779 N.W.2d 499 (2010)
LIGHTHOUSE PLACE DEVELOPMENT, L.L.C., Plaintiff/Counter-Defendant-Appellee,
v.
MOORINGS ASSOCIATION, d/b/a/ Moorings Condominium Association, Defendant/Counter-Plaintiff/Third-Party-Plaintiff-Appellant,
v.
Harbor Grand, L.L.C. and Light Harbor Moorings Condominium Association, Third-Party-Defendants, and
Light Harbor Moorings Condominium Association, Cross-Plaintiff,
v.
Harbor Grand, L.L.C., Cross-Defendant.
Docket No. 139015. COA No. 280863.
Supreme Court of Michigan.
March 26, 2010.


*500 Order
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of October 16, 2009. The application for leave to appeal the April 28, 2009 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court. The motion for attorney fees in this Court is DENIED.
CORRIGAN, J. (concurring in part and dissenting in part).
I agree with the denial of the plaintiffs motion for attorney fees in this Court. I respectfully dissent, however, from the Court's decision to vacate its prior order granting leave and to deny the defendant's application for leave to appeal altogether. For the reasons stated in the Court of Appeals dissenting opinion, I would reverse that part of the Court of Appeals judgment affirming the Berrien Circuit Court's judgment and award of $146,550 to the plaintiff as special damages for attorney fees related to the litigation of its slander of title claim.